DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit”, “template frame analyzer”, “clarity analyzer”, “offset calculator”, “statistical analyzer”, “adjuster”, “optical character recognizer”, and “pattern recognizer” in claims 10, 12, 17, 18, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin King (Reg# 50,464) on 06/10/2022.

The application has been amended as follows: 

1. (Currently Amended) An automatic adjusting method for equipment, comprising: 
obtaining a template frame from the equipment in an initial period; 
obtaining, in a window period, a plurality of clear frames each of which has a pixel variation, wherein[[ the]] a pixel variation of the template frame is largest in the initial period, and the pixel variation of each of the clear frames is greater than a threshold; 
comparing each of the clear frames with the template frame to obtain[[ an]] offsets; 
calculating a statistical value of the offsets; and 
adjusting a parameter of the equipment to reduce the statistical value. 

3. (Currently Amended) The automatic adjusting method for equipment according to claim 1, wherein in the step of obtaining the plurality of clear frames, the window period is moved to update the clear frames.  

10. (Currently Amended) A smart adjusting device, for automatically adjusting equipment, wherein the smart adjusting device comprises: 
a communication unit, configured to connect to the equipment remotely; 
a frame analyzing unit, including: 
a template frame analyzer, configured to obtain a template frame from the equipment in an initial period; 
a clarity analyzer, configured to obtain, in a window period, a plurality of clear frames each of which has a pixel variation, wherein[[ the]] a pixel variation of the template frame is largest in the initial period, and the pixel variation of each of the clear frames is greater than a threshold; 
an offset calculator, configured to compare each of the clear frames with the template frame to obtain[[ an]] offsets; and 
a statistical analyzer, configured to calculate a statistical value of the offsets; and 
a remote controlling unit, including: 
an adjuster, configured to adjust a parameter of the equipment to reduce the statistical value.  

12. (Currently Amended) The smart adjusting device according to claim 10, wherein the clarity analyzer is further configured to move the window period to update the clear frames.

19. (Currently Amended) The smart adjusting device according to claim 10, wherein the statistical value is an average or a maximum of the offsets of the clear frames.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 10, Kawata (US 8,645,818) discloses adjusting image quality and determines a correction value of the adjustment parameter to reduce a difference between a statistical value corresponding to an evaluation value of each image data and a preset reference value, however, there is no mention of obtaining a plurality of clear frames and a template frame, where the pixel variation of the template frame is largest in the initial period and the pixel variation of each of the clear frames is greater than a threshold, comparing each of the clear frames with the template frame to obtain offsets, calculating a statistical value of the offsets and adjusting a parameter of the equipment to reduce the statistical value.  Ramsing et al. (US 8,265,357) discloses obtaining image frames and calculating a difference image by comparing two images, and calculating a statistical value of the difference image, however, it does not disclose comparing multiple image frames with a template frame to obtain a plurality of offsets, calculating a statistical value of the offsets, and adjusting a parameter of the equipment to reduce the statistical value.  Kawada (JP 2007-122995) discloses a concept of automatically adjusting a parameter of a device, however, there is no mention of the rest of the limitations in the claim.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose all of the limitations of the claim as a whole.
With regards to claims 2-9, they are dependent on allowed claim 1.
With regards to claims 11-20, they are dependent on allowed claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662